51 F.3d 265
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yeh Chong CHAN, Plaintiff-Appellant,v.CITICORP MORTGAGE, INCORPORATED, Defendant-Appellee.Yeh Chong CHAN, Plaintiff-Appellant,v.FRANKLIN MORTGAGE CAPITAL CORPORATION, Defendant-Appellee.Yeh Chong CHAN, Plaintiff-Appellant,v.TRANSWORLD MORTGAGE CORPORATION, Defendant-Appellee.Yeh Chong CHAN, Plaintiff-Appellant,v.FIRST UNION BANK, Defendant-Appellee.Yeh Chong CHAN, Plaintiff-Appellant,v.MARINE MIDLAND MORTGAGE CORPORATION, Defendant-Appellee.
Nos. 94-2201, 94-2372, 94-2217, 94-2282, 94-2218.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1995.Decided April 4, 1995.

Appeals from the United States District Court for the District of Maryland, at Greenbelt.  M.J. Garbis, Walter E. Black, Jr., Alexander Williams, Jr., District Judges.  (CA-94-1565-MJG, CA-94-1327-B, CA-94-1330-MJG, CA-94-1326-AW).  Appeal from the United States District Court for the District of Maryland, at Maryland.  J. Frederick Motz, Chief District Judge.  (CA-94-1329-JFM)
D.Md.
AFFIRMED.
Yeh Chong Chan, appellant pro se.  Paul Jeffrey Cohen, Kincaid, Cohen & Swanson, P.C., Baltimore, MD;  Andrea Pierce Yalof, McGuire, Woods, Battle & Boothe, Baltimore, MD;  Edward C. Covahey, Jr., Thomas Patrick Dore, Covahey & Boozer, Towson, MD;  Alan Barry Sternstein, Shulman, Rogers, Gandal, Pordy & Ecker, P.A., Rockville, MD;  Stephen John Hughes, Treanor, Pope & Hughes, Towson, MD, for appellees.
Before HAMILTON and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district courts' orders dismissing his "Notice Complaints."   Our review of the records and the district courts' opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  No. 94-2201, Chan v. Citicorp Mortgage, No. CA-94-1565-MJG (D. Md. Sept. 9, 1994);  No. 94-2217, Chan v. Franklin Mortgage, No. CA-94-1327-B (D. Md. Sept. 7, 1994);  No. 94-2218, Chan v. Transworld Mortgage, No. CA-94-1330-MJG (D. Md. Sept. 20, 1994);  No. 94-2282, Chan v. Marine Midland Mortgage, No. CA-94-1329-JFM (D. Md. Sept. 16, 1994);  No. 94-2372, Chan v. First Union Bank, No. CA-94-1326-AW (D. Md. Sept. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.